DETAILED ACTION
Response to Amendment
The Applicant’s Amendment, filed 03/15/2021 has been entered. Claims 23-27 have been added. Claims 12-27 are pending in the Application.

Allowable Subject Matter
Claims 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of Applicant’s amendments and persuasive arguments. The known prior arts fail to explicitly disclose an oscillation reduction unit having a resistor connected between gate terminals and sources terminals of the two transistors situated anti-serially between a first bus wire and a second bus wire of a bus and a time control block configured to switch the two transistors, the time control block being configured to switch on the two transistors while a signal on the first and/or second bus wire and/or a transmission signal, from which the signals on the first and/or second bus wire are generated, changes from a dominant state to a recessive state, and the time control block configured to switch off the two transistors if the signal on the first and/or second bus wire and/or the transmission signal is switched into the recessive state in a combination with other limitations found in the independent claims 12, 18, 21, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metzner et al US publication US 20150169488 discloses a discharge circuit comprises at least one resistor. The discharge circuit is coupled between the first and the second circuit node and configured to allow the bus capacitance to discharge via the resistor when the control signal indicates a recessive state

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185